Exhibit 10.2

AMENDMENT NUMBER 2006-4

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

dated as of March 16, 2005

among

ECC CAPITAL CORPORATION,

BRAVO CREDIT CORPORATION,

ENCORE CREDIT CORP.

and

WACHOVIA BANK, NATIONAL ASSOCIATION

This AMENDMENT NUMBER 2006-4 (this “Amendment 2006-4”), is made this 1st day of
June, 2006, among ECC Capital Corporation (“ECC”), Bravo Credit Corporation
(“Bravo”), Encore Credit Corp. (“Encore”; each of Encore, ECC and Bravo, a
“Seller”, and jointly and severally, the “Sellers”) and Wachovia Bank, National
Association (the “Buyer”), to the Amended and Restated Master Repurchase
Agreement, dated as of March 16, 2005, as amended, among the Buyer and the
Sellers (the “Master Repurchase Agreement”).

RECITALS

WHEREAS, the Buyer and the Sellers have agreed to amend the Master Repurchase
Agreement as more specifically set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.    Defined Terms.    Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Master Repurchase
Agreement.

SECTION 2.    Amendment.

The definition of “Termination Date” in Section 2 (Definitions and
Interpretation) is hereby deleted in its entirety and replaced with the
following:

”Termination Date” means the earliest of (i) June 5, 2006, (ii) a Termination
Event or (iii) at Buyer’s option, upon the occurrence of an Event of Default.

SECTION 3.    Conditions Precedent.     This Amendment 2006-4 shall become
effective on the date which the Buyer shall have received the following:

(a)    this Amendment 2006-4, executed and delivered by duly authorized officers
of each of the Sellers and the Buyer; and

(b)    such other documents as the Buyer or counsel to the Buyer may reasonably
request.



--------------------------------------------------------------------------------

SECTION 4.    Expenses.     Sellers shall promptly reimburse Buyer for all
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution and delivery of this Amendment 2006-4 (including, without limitation,
the fees and expenses of counsel for Buyer).

SECTION 5.    Representations.     In order to induce the Buyer to execute and
deliver this Amendment 2006-4, the Sellers hereby represent to the Buyer that
(i) no Default or Event of Default has occurred prior to the date hereof and is
continuing on the date hereof and (ii) as of the date hereof, after giving
effect to this Amendment 2006-4, the Sellers are in full compliance with all of
the representations and warranties, covenants and any other terms and conditions
of the Master Repurchase Agreement and the other Program Documents. In addition,
each Seller hereby represents and warrants that no event has occurred that
constitutes or should reasonably be expected to constitute a Material Adverse
Change with respect to it.

SECTION 6.    Governing Law.     THIS AMENDMENT 2006-4 SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED
IN SUCH STATE.

SECTION 7.    Counterparts.    This Amendment 2006-4 may be executed by each of
the parties hereto on any number of seperate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 8.    Limited Effect.     Except as expressly amended and modified by
this Amendment 2006-4, the Master Repurchase Agreement shall continue in full
force and effect in accordance with its terms. Reference to this Amendment
2006-4 need not be made in the Master Repurchase Agreement or any other
instrument or document executed in connection therewith or herewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Master Repurchase Agreement, any reference in any of such items to the
Master Repurchase Agreement being sufficient to refer to the Master Repurchase
Agreement as amended hereby.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 2006-4 to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

ECC CAPITAL CORPORATION, as a Seller

By:  

/s/ Steven G. Holder

Name:  

Steven G. Holder

Title:  

Co-CEO

ENCORE CREDIT CORP., as a Seller

By:  

/s/ Steven G. Holder

Name:  

Steven G. Holder

Title:  

Co-CEO

BRAVO CREDIT CORPORATION, as a Seller

By:  

/s/ Steven G. Holder

Name:  

Steven G. Holder

Title:  

Co-CEO

WACHOVIA BANK, NATIONAL ASSOCIATION, as Buyer By:  

/s/ Justin Zakocs

Name:  

Justin Zakocs

Title:  

Vice President